 



Exhibit 10.1
PLAINS AAP, L.P. CLASS B
RESTRICTED UNITS AGREEMENT
     This PLAINS AAP, L.P. CLASS B RESTRICTED UNITS AGREEMENT (this “Agreement”)
is entered into as of August 29, 2007 (the “Grant Date”)* by and between PLAINS
AAP, L.P., a Delaware limited partnership (the “Partnership”), and
                     (“Executive”).
RECITALS:
     WHEREAS, to provide an incentive to Executive to enhance the profitability
and growth of the Partnership and its Affiliates and to encourage Executive to
remain employed by the Partnership or its Affiliates, the Partnership desires to
grant to Executive                      Class B Units (the “Granted Units”) on
the Grant Date, which Granted Units shall have such rights, designations and
preferences as are set forth in this Agreement and the Partnership Agreement;
     WHEREAS, as of the date hereof, the Partnership has 2,300,000 Class A Units
outstanding and 200,000 Class B Units authorized for issuance (including the
Class B Units being issued under this Agreement);
     WHEREAS, the Partnership and Executive desire to enter into this Agreement
to evidence certain terms and conditions that relate to the grant, ownership and
transfer of the Granted Units; and
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Partnership and Executive agree as follows:
ARTICLE 1
DEFINITIONS AND CONSTRUCTION
     1.1 Construction. Unless the context requires otherwise: (a) the gender (or
lack of gender) of all words used in this Agreement includes the masculine,
feminine, and neuter; (b) references to Sections refer to sections of this
Agreement; (c) references to Exhibits refer to the Exhibits attached to this
Agreement, each of which is made a part hereof for all purposes; (d) references
to money refer to legal currency of the United States of America; and (e) the
word “including” means “including without limitation.”
     1.2 Definitions. Capitalized terms used in this Agreement (including
Exhibit A attached hereto) that are not defined in this Section 1.2 or in the
body of this Agreement shall have the meanings given to them in the Partnership
Agreement.
     “Affiliate” of a person means any person controlling, controlled by, or
under common control with such person. As used herein, the terms “controlling”,
“controlled by” and “under
 

*   As modified December 28, 2007

 



--------------------------------------------------------------------------------



 



common control with” mean the possession, directly or indirectly, of the power
to direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of a person. For the purposes of the preceding sentence,
control shall be deemed to exist when a person possesses, directly or
indirectly, through one or more intermediaries (a) in the case of a corporation,
more than 50% of the outstanding voting securities thereof; (b) in the case of a
limited liability company, partnership, limited partnership or venture, the
right to more than 50% of the voting membership, general partner or equivalent
interest therein; or (c) in the case of any other person, more than 50% of the
economic or beneficial interest therein.
     “Applicable Class B Units” means at a particular time, collectively, the
Vested Units and the Earned Units then outstanding, and the “Earned Units” and
“Vested Units” then outstanding under all Other Class B Restricted Unit
Agreements.
     “Board” means the Board of Directors or governing board or committee of the
Company.
     “Call Event” means, with respect to an Earned Unit, the termination of
Executive’s employment with the Company and its Affiliates for any reason
(including death or disability) prior to January 1, 2016, other than (i) a
termination of employment by Executive for a Good Reason or (ii) a termination
of Executive’s employment by the Company and its Affiliates other than for
Cause.
     “Call Option” means the Partnership’s option to repurchase Earned Units
upon or following a Call Event, as provided in Exhibit A.
     “Call Value” of an Earned Unit means:
     (a) if neither the Class A Units or the IPO Entity Class A Units are
publicly traded on the date of the Call Event, the product of (1) the value (in
U.S. dollars) of a Class A Unit on the date of such Call Event that would
reasonably be expected to be realized in an open market sale on arm’s length
terms to a person who is not an Affiliate of the seller or the buyer, having
regard to all relevant factors, but without regard to (x) the availability or
lack of availability of a market for such Class A Units or (y) any minority
discount that would otherwise be applicable to such Class A Units (the “Class A
Unit Value”), and (2) the Conversion Factor.
     For purposes of the foregoing, the “Class A Unit Value” shall be determined
as follows:
     (i) During the ten-day period following the date on which a Call Event
occurs, upon the request of the Partnership, Executive and the Partnership shall
each submit to the other such party’s respective written proposal as to the
Class A Unit Value. If the higher proposal is not more than 10% higher than the
lower proposal, then the Class A Unit Value shall be equal to the average of
such proposals.

-2-



--------------------------------------------------------------------------------



 



     (ii) In the event that one of the proposals submitted under clause
(i) above is more than 10% higher than the other proposal, then within ten
business days after the submission of such proposals, the Partnership and
Executive shall jointly select and retain a managing director in an independent
nationally recognized investment bank (the “Appraiser”). In the event that such
parties fail to jointly select the Appraiser within such time period, then at
the request of the Partnership or Executive, the American Arbitration
Association shall provide them with a list of at least five Appraiser candidates
and each of the Partnership and Executive shall be allowed to strike not more
than two names from the list and rank the remaining Appraiser candidates in
order of acceptance within three business days of receipt of the list. The
highest ranking Appraiser candidate who remains on the list shall serve as the
Appraiser. The Appraiser shall be requested to make his determination within a
period of 30 days after the deadline for submissions to be made by the
Partnership and Executive pursuant to clause (i) above, or as soon as
practicable thereafter.
     (iii) Within five business days of the appointment of the Appraiser, each
of the Partnership and Executive shall submit to the Appraiser (A) his or its
proposed determination of the Class A Unit Value provided to the other party
pursuant to clause (i) above, (B) a list of factors that he or it believes to be
relevant in the determination of the Class A Unit Value, and (C) the reasons for
that proposed value. In addition, each of the Partnership and Executive shall at
the same time deliver to the other a copy of any submission or information
supplied by the Partnership and Executive to the Appraiser.
     (iv) The Appraiser shall then make his own determination (having requested
such further information from the Partnership, Executive and/or the Company as
it shall require) of the Class A Unit Value.
     (v) The Appraiser shall certify to each of the Partnership, Executive and
the Company (A) that, having considered the respective submissions of the
Partnership and Executive, he has made his own determination of the Class A Unit
Value according to the principles of the definition of Class A Unit Value in
this Agreement and (B) the proposed value of either the Partnership or Executive
that he has determined to be closer to the Class A Unit Value as determined by
the Appraiser (the “Closest Value”). The Closest Value, whether proposed by the
Partnership and Executive, as so certified by the Appraiser shall thereupon be
deemed to be the Class A Unit Value for purposes of this Agreement, unless the
Floor Value, as determined below in item (vii), is higher, in which event the
Floor Value shall be the Class A Unit Value for purposes of this Agreement.
Notwithstanding anything to the contrary set forth herein, at any time prior to
the Appraiser’s certification of the Closest Value pursuant to this clause (v),
either the Executive or the Partnership may deliver written notice to the other
party accepting such party’s written proposal as to the Class A Unit Value, and
the value of such party’s proposal shall thereupon be deemed to be the Class A
Unit Value for purposes of this Agreement.

-3-



--------------------------------------------------------------------------------



 



     (vi) The fees and expenses of the Appraiser shall be paid by the
Partnership. The Appraiser shall act as an expert and not as an arbitrator and
his determination shall be final and binding upon the Partnership and Executive
in the absence of manifest error. The Appraiser shall have no liability to any
of the Partnership, Executive, the Company in respect of his determination.
     (vii) The Floor Value shall be equal to the product of (1) multiplied by
(2) where:
     (1) is the average of the “trading multiples” of the five most comparable
publicly traded general partner units (the five most comparable publicly traded
general partners units shall be determined in good faith by the Board). A
“trading multiple” shall be calculated by dividing (i) the closing sales price
per unit on the Call Event date by (ii) the product of four and the amount of
the most recent quarterly cash distributions made on a per unit basis on or
prior to the Call Event Date; and
     (2) is the most recent quarterly distribution paid with respect to a
Class A Unit (excluding for this purpose any distribution paid only with respect
to a Class A Unit (and, if applicable, the General Partner) that is funded by
indebtedness) on or prior to the Call Event date, multiplied by four.
     (b) if either the Class A Units or the IPO Entity Class A Units are
publicly traded on the date of the Call Event, the product of (1) the Conversion
Factor, and (2) the closing sales price of a publicly traded Class A Unit (or
IPO Entity Class A Unit, as the case may be) on the Call Event date.
     “Capital Call” means the occurrence of an event that requires the partners
to make a cash contribution to the Partnership pursuant to Section 3.1(b) of the
Partnership Agreement.
     “Capital Call Amount” means, with respect to a particular Capital Call, the
aggregate amount of the cash contributions required to be made to the
Partnership by its partners in connection therewith.
     “Cause” means the termination of Executive’s employment with the
Partnership and its Affiliates by the Board upon (i) a finding by the Board that
Executive has substantially failed to perform the duties and responsibilities of
his position at an acceptable level and after written notice specifying such
failure in detail and after a reasonable period under the circumstances
(determined by the Board in good faith) such failure has continued without full
correction by Executive, (ii) Executive’s conviction of or guilty plea to the
committing of an act or acts constituting a felony under the laws of the United
States or any state thereof or any misdemeanor involving moral turpitude or
(iii) any action by Executive involving personal dishonesty, theft or fraud in
connection with Executive’s duties as an employee of the Company or any of its
Affiliates.

-4-



--------------------------------------------------------------------------------



 



     “Change in Control” means the determination by the Board that one of the
following events has occurred:
     (a) prior to a GP IPO:
     (i) the Company ceases to retain direct or indirect control over the
Partnership;
     (ii) the Persons who own member interests in the Company on the Grant Date
and the respective Affiliates of such Persons (such owners and Affiliates being
referred to as the “Owner Affiliates”) cease to own directly or indirectly at
least 50% of the member interest of the Company;
     (iii) a “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) becomes after the Grant Date the “beneficial owner”
(as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 50% of the member interest of the Company; or
     (iv) a transfer, sale, exchange or other disposition in a single
transaction or series of transactions (whether by merger or otherwise) of all or
substantially all of the assets of the Partnership or the MLP to one or more
persons who are not Affiliates of the Partnership, other than a transaction in
which the Owner Affiliates become the “beneficial owners”, directly or
indirectly, of more than 50% of the voting power of such person or persons
immediately following such transaction;
provided, however, that no Change of Control shall be deemed to have occurred in
connection with a restructuring or reorganization related to a GP IPO if the
Owner Affiliates retain direct or indirect control over the IPO Entity and the
Company; and
     (b) from and after the consummation of a GP IPO:
     (i) the Owner Affiliates cease to retain direct or indirect control over
the IPO Entity or the Partnership;
     (ii) (x) a “person” or “group” other than the Owner Affiliates becomes the
“beneficial owner” directly or indirectly of 25% or more of the member interest
in the general partner of the IPO Entity, and (y) the member interest
beneficially owned by such “person” or “group” exceeds the aggregate member
interest in the general partner of the IPO Entity beneficially owned, directly
or indirectly, by the Owner Affiliates; or
     (iii) a direct or indirect transfer, sale, exchange or other disposition in
a single transaction or series of transactions (whether by merger or otherwise)
of all or substantially all of the assets of the IPO Entity or the MLP to one or
more persons who are not Affiliates of the IPO Entity (“third party or
parties”), other than a transaction in which the Owner Affiliates continue to
beneficially own, directly or indirectly, more than 50% of the voting power of
such third party or parties immediately following such transaction.

-5-



--------------------------------------------------------------------------------



 



     “Class A Unit” means a Class A common unit of the Partnership.
     “Class B Unit” means a Class B common unit of the Partnership.
     “Company” means Plains All American GP LLC, a Delaware limited liability
company and the general partner of the Partnership.
     “Conversion Factor” means, as of a particular time, a fraction, (a) the
numerator of which is the most recent regular quarterly cash distribution paid
with respect to an Earned Unit or Vested Unit, and (b) the denominator of which
is the most recent regular quarterly cash distribution paid with respect to a
Class A Unit (excluding, for this purpose, any cash distribution paid only with
respect to a Class A Unit (and, if applicable, the General Partner) and that is
funded by indebtedness) or, following a GP IPO, an IPO Entity Class A Unit;
(excluding for this purpose any special or extraordinary cash distribution paid
with respect to an IPO Entity Class A Unit that is funded by indebtedness).
     “Earned Unit” means, as of any date, a Granted Unit that has become
“earned,” as provided in Section 2.2(b), subject to the proviso to
Section 2.2(a).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Forfeiture Event” means, with respect to a Restricted Unit, the
termination of Executive’s employment with the Company and its Affiliates for
any reason (including death or disability).
     “Good Reason” means any one of the following acts or omissions by the
Partnership or the Company (or any successor thereto):
     (a) any material breach by the Partnership of this Agreement;
     (b) any requirement by the Company that Executive relocate outside of a
radius of 25 miles from the Partnership’s principal executive offices as of the
date hereof;
     (c) the failure of any successor to the Partnership to assume this
Agreement;
     (d) any material overall reduction in Executive’s authority,
responsibilities, or duties (taking into account additional authority,
responsibilities or duties associated with the overall growth of the Partnership
or MLP or associated with a promotion or lateral transfer accepted by
Executive); or
     (e) the assignment to Executive of any duties materially inconsistent with
his then current position, other than in connection with a promotion or lateral
transfer accepted by Executive.
Unless Executive gives written notice to the Board that an act or omission
constitutes Good Reason within 30 days of the date Executive becomes aware of
such act or omission, or reasonably should have become aware of such act or
omission, such act or omission shall not constitute Good Reason.

-6-



--------------------------------------------------------------------------------



 



     “GP IPO” means an initial registered public offering of equity interests in
an entity that owns directly or indirectly at least 75% of the incentive
distribution rights issued by the MLP.
     “IPO Entity” means, with respect to a GP IPO, the entity that is
registering its equity interests under the Securities Act of 1933 in connection
with such GP IPO.
     “IPO Entity Class A Unit” means, with respect to a GP IPO, the equity
interests of the IPO Entity that are sold in such GP IPO.
     “MLP” means Plains All American Pipeline, LP, a Delaware limited
partnership.
     “MLP Quarterly Distribution” means the amount of the quarterly cash
distribution made with respect to a common unit of the MLP on the relevant
quarterly distribution date for the MLP.
     “Other Class B Restricted Unit Agreement” means any Class B Restricted Unit
Agreement (other than this Agreement) entered into between the Partnership and
any person on terms that are substantially similar to those set forth in this
Agreement (other than as to (i) the number of “Granted Units” granted
thereunder, which may differ from the number of Granted Units hereunder,
(ii) any date set forth in such agreement, which may differ from the
corresponding date set forth in this Agreement and (iii) the schedule set forth
in Section 2.2(b), which may differ as to “MLP Quarterly Distribution per MLP
Common Unit” and/or “Percentage of Initially Granted Units that Become Earned
Units”), as such agreement may be amended or restated from time to time.
     “Partial Participation GP IPO” means a GP IPO where less than 100% of the
Class A Units are converted into or exchanged for similar equity interests in
the IPO Entity.
     “Partnership Agreement” means that certain Third Amended and Restated
Agreement of Limited Partnership of Plains AAP, L.P. dated as of August 29,
2007, as such agreement may be amended or restated from time to time.
     “Partnership Distribution” means, with respect to a particular fiscal
quarter, the product of (i) that portion, of the Partnership’s quarterly cash
distributions, if any, during such Quarter in excess of the Distribution
Threshold Amount (as defined in Schedule I) for such quarter, multiplied by
(ii) 100% less the percentage (if any) of any such quarterly distributions
payable to GP LLC in accordance with the Partnership Agreement; provided, that
for purposes of this definition, the amount of a quarterly cash distribution
shall exclude any cash distribution paid only with respect to a Class A Unit
(and, if applicable, the General Partner) that is funded by indebtedness.
     “Profits Percentage” means Executive’s share of Partnership Distributions
calculated, at the time of the Partnership Distribution, as the percentage
obtained by dividing (i) the total number of Executive’s Earned Units and Vested
Units at such time by (ii) the sum of (A) the number of Class A Units
outstanding at such time and (B) the total number of Applicable Class B Units at
such time.

-7-



--------------------------------------------------------------------------------



 



     “Restricted Unit” means, as of any date, a Granted Unit that is not an
Earned Unit or a Vested Unit.
     “Surrender Obligation” means the obligation to surrender and transfer to
the Partnership (i) Restricted Units upon a Forfeiture Event and (ii) Earned
Units upon the exercise of a Call Option by the Partnership.
     “Transfer” means any direct or indirect transfer, assignment, sale, gift,
pledge, hypothecation or other encumbrance, or any other disposition (whether
voluntary, involuntary or by operation of law other than to the estate of
Executive in the event of death), of Restricted Units, Earned Units or Vested
Units, including derivative or similar transactions or arrangements whereby a
portion or all of the economic interest in, risk of loss or opportunity for gain
with respect to, or voting or other rights, of such units are transferred or
shifted to another person.
     “Vested Unit” means (i) an Earned Unit that is no longer subject to the
Partnership’s Call Option or (ii) an Earned Unit or a Restricted Unit that
becomes a “Vested Unit” pursuant to Section 2.2(c), subject to the proviso to
Section 2.2(a).
ARTICLE 2
GRANT; FORFEITURE OF RESTRICTED UNITS AND EARNED UNITS;
DISTRIBUTIONS
     2.1 Grant. The Partnership hereby grants to Executive the Granted Units
effective as of the Grant Date. Unless Class A Units are uncertificated, the
Partnership shall issue Executive a certificate representing the Granted Units,
and such certificate shall bear such legends as provided for in the Partnership
Agreement and such additional legends as may be determined by the Board to
reflect the Surrender Obligation, the Call Option, and the other terms and
conditions of this Agreement and to comply with applicable securities laws. To
insure the availability for delivery of Executive’s Restricted Units upon a
Forfeiture Event, Executive hereby appoints the Secretary of the Company, or any
other person designated by the Partnership as escrow agent, as Executive’s
attorney-in-fact to sell, assign and transfer unto the Partnership such
Restricted Units or Earned Units, if any, and upon execution of this Agreement,
Executive delivers and deposits with the Secretary of the Company, or such other
person designated by the Partnership, the certificates representing the Granted
Units, together with the unit assignment duly endorsed in blank, attached hereto
as Exhibit B. The Granted Units and unit assignment shall be held by the
Secretary (or any other person designated by the Partnership as escrow agent) in
escrow, pursuant to the Joint Escrow Instructions of the Partnership and
Executive attached as Exhibit C hereto, until such time as the Surrender
Obligation has lapsed with respect to the Granted Units. Upon the lapse of the
Surrender Obligation, Earned Units shall become Vested Units. Once the Surrender
Obligation has lapsed with respect to any Granted Unit, unless Class A Units are
uncertificated, the Partnership shall issue and deliver to Executive a new
certificate or certificates evidencing the ownership of the Vested Units. Upon
issuance of the new certificate evidencing the ownership of the Vested Units,
the certificate deposited with the escrow agent shall be marked “Exchanged and
Cancelled” and returned to the partnership unit transfer book of the Partnership
and the Partnership shall deliver a replacement certificate to the escrow agent
to reflect any remaining Restricted Units and Earned Units. Any new certificate
issued to evidence the ownership of Vested Units shall bear such legends as may
be determined by the Board to

-8-



--------------------------------------------------------------------------------



 



reflect the terms and conditions of this Agreement (other than the Surrender
Obligation) and the Partnership Agreement and to comply with applicable
securities laws.
     2.2 Forfeitures and Calls of Restricted Units and Earned Units.
     (a) Forfeiture of Restricted Units. If a Forfeiture Event occurs, then
Executive shall, for no consideration, automatically forfeit to the Partnership
as of the date such event occurs all then Restricted Units of Executive on such
date, and neither the Executive nor any of his successors, heirs, assigns, or
personal representatives shall thereafter have any further rights or interests
in such Restricted Units or the certificates representing such Restricted Units;
provided, however, if such Forfeiture Event is termination of Executive’s
employment by the Company or any of its Affiliates without Cause, or by
Executive for Good Reason, then for all purposes of this Agreement, such
Forfeiture Event shall be suspended and shall not be deemed to occur until the
180th day after the date of such termination unless, during such 180-day period,
(x) Executive shall breach in any material respect any confidentiality
obligation to the Company or any of its Affiliates or (y) any of the events
described in clause (ii) or (iii) of the definition of “Cause” shall occur, in
which case (1) for all purposes of this Agreement, such Forfeiture Event shall
be deemed to have occurred on the date of such termination (but after giving
effect to any Earned Units becoming Vested Units as a result of such
termination) and (2) any Granted Unit which otherwise would have become an
Earned Unit or a Vested Unit during such suspension period shall be deemed to be
a Restricted Unit for all purposes under this Agreement and, for the avoidance
of doubt, shall (together with all other Restricted Units) be forfeited to the
Partnership, for no consideration, effective as of such date of termination.
     (b) Earned Units. A percentage of Granted Units shall become Earned Units
in accordance with the following schedule:

          MLP Quarterly Distribution   Percentage of Initially Granted per MLP
Common Unit   Units that Become Earned Units
Less than $.875
    0 %
$.875, but less than $.9375
    25 %
$.9375, but less than $1.00
    50 %
$1.00, but less than $1.125
    75 %
$1.125 or greater
    100 %

Once a Granted Unit has become an Earned Unit pursuant to the above schedule,
the Earned Unit shall remain an Earned Unit thereafter until it either becomes a
Vested Unit or is purchased by the Partnership pursuant to the exercise of its
Call Option.
     (c) Change in Control. All Earned Units automatically shall become Vested
Units upon a Change in Control. If prior to the Change in Control 0% of the
Granted Units have become Earned Units, then 25% of the Granted Units
automatically shall become Vested Units upon the Change in Control. If prior to
the Change in Control only 25% of the Granted Units have become Earned Units,
then an additional 25% of the Granted Units automatically shall become Vested
Units upon the Change in Control. If prior to the Change in Control only 50% of
the Granted Units have become Earned Units, then an additional 25% of the
Granted Units automatically shall become Vested Units upon the Change in
Control. If prior to the Change in

-9-



--------------------------------------------------------------------------------



 



Control 75% of the Granted Units have become Earned Units, then all remaining
Granted Units automatically shall become Vested Units upon the Change in
Control. Unless and except to the extent specifically provided otherwise by the
Partnership upon or in connection with such Change in Control, Executive shall,
for no consideration, automatically forfeit to the Partnership as of the date
such Change in Control occurs all Restricted Units of Executive that do not vest
upon such Change in Control as provided herein, and neither Executive nor any of
his successors, heirs, assigns, or personal representatives shall thereafter
have any further rights or interests in such Restricted Units or the
certificates representing such Restricted Units.
     (d) Purchase of Earned Units. The Partnership shall have a Call Option with
respect to Earned Units as provided in Section 2 of Exhibit A.
     2.3 Partnership Distributions. Executive shall not be entitled to, and
shall not receive, any Partnership Distributions with respect to Restricted
Units. Executive shall be entitled to receive his Profits Percentage of any
Partnership Distributions made as of the relevant distribution date. Partnership
Distributions, to the extent payable to Executive with respect to an Earned Unit
or Vested Unit, shall be paid to Executive at the same time that such
Partnership Distributions are paid to holders of Class A Units.
     2.4 Capital Calls. In the event of a Capital Call, Executive shall be
required to pay to the Partnership his or her allocable share of the associated
Capital Call Amount, which allocable share shall be determined in accordance
with Section 3.1(b) of the Partnership Agreement.
ARTICLE 3
ACKNOWLEDGEMENT; RESTRICTIONS; ELECTIONS;
ANTI-DILUTION PROVISIONS
     3.1 Acknowledgment; Conflicts. Executive agrees that the Granted Units
shall be subject to the Partnership Agreement. Executive (a) hereby accepts and
adopts, and agrees to be bound by, the terms and provisions of the Certificate
of Limited Partnership of the Partnership filed with the Secretary of State of
Delaware, as amended or restated, and the Partnership Agreement to the same
extent as if Executive had executed the Partnership Agreement and (b) agrees
that the Granted Units shall be bound by the terms and conditions of such
agreement, including, but not limited to, the transfer restrictions, if any, set
forth therein, provided however, that in the event of any conflict between the
provisions of such agreement and the provisions of this Agreement, the
provisions of this Agreement shall govern.
     3.2 Company Acts. Subject to the anti-dilution provisions set forth in
Section 3.5, the existence of the Restricted Units, Earned Units or Vested Units
shall not affect in any way the right or power of the Board or the holders of
Class A Units to make or authorize any adjustment, recapitalization,
reorganization or other change in the Partnership’s capital structure or its
business, any merger, consolidation, equity exchange or other business
combination of the Partnership with or into any other entity (and, where
necessary or appropriate (as determined by the Board in good faith), the
conversion or exchange of Class A Units and Class B Units into other securities
or interests in the Partnership or any other entity in connection therewith,
provided that the relative economic rights and preferences of the Class A Units
and the Class B Units are affected proportionately, taking into account their
current terms), any issue of debt or

-10-



--------------------------------------------------------------------------------



 



equity securities, the dissolution or liquidation of the Partnership or any
sale, lease, exchange or other disposition of all or any part of its assets or
business or any other act or proceeding.
     3.3 Transfer Restrictions; Call Options. The Restricted Units and Earned
Units shall be subject to the Transfer restrictions, Call Options and other
terms and conditions set forth or described in Exhibit A attached hereto, as
applicable. Vested Units shall be subject only to the provisions of Sections 1,
3 and 4 of Exhibit A. Executive agrees that Executive will, at any time and from
time to time as requested by the Partnership, execute and deliver to the
Partnership such other documents and instruments, if any, as the Board, in its
discretion, may require to evidence Executive’s agreement to be bound by the
terms of Exhibit A. The terms and conditions of Exhibit A shall survive the
termination of this Agreement. The restrictions set forth in Exhibit A shall not
apply to the transfer of Restricted Units or Earned Units pursuant to a plan of
reorganization of the Partnership, but the Class A Units, securities or other
property received in exchange therefor shall also become subject to the Transfer
restrictions, Call Options and Surrender Obligation to the same extent as the
Restricted Units, Earned Units and Vested Units exchanged therefor and the
certificates, if any, representing such Class A Units, securities or other
property shall be legended to show such restrictions.
     3.4 Tax Withholding; §83(b) Election.
     (a) To the extent that the receipt of the Restricted Units, Earned Units,
Vested Units, the lapse of the Surrender Obligations, or any other event
pursuant to this Agreement results in compensation income or wages to Executive
for federal, state or local tax purposes, Executive shall deliver to the
Partnership at the time of such receipt, lapse or event, as the case may be,
such amount of money as the Partnership may require to meet its minimum
withholding obligation under applicable tax laws, and if Executive fails to do
so, the Partnership is authorized to withhold from any cash or other
remuneration (including withholding and cancelling any Restricted Units, Earned
Units or Vested Units distributable to Executive under this Agreement) then or
thereafter payable to Executive any tax required to be withheld by reason of
such resulting compensation income or wages.
     (b) Within 30 days after the date of issuance of the Restricted Units,
Executive shall make an election authorized by section 83(b) of the Code with
respect to such Restricted Units and Executive shall submit to the Partnership a
copy of the statement filed by Executive to make such election. The form of such
election shall be in such form as approved by the Partnership and delivered to
the Executive following the issuance of the Restricted Units.
     (c) Executive acknowledges and agrees that he is not relying upon any
written or oral statement or representation of the Partnership, its Affiliates,
or any of their respective Executives, directors, officers, attorneys or agents
regarding the tax effects associated with the Restricted Units, Earned Units,
Vested Units or the execution of this Agreement. Executive acknowledges and
agrees that in deciding to enter into this Agreement, Executive is relying on
his own judgment and the judgment of the professionals of his choice with whom
he has consulted.

-11-



--------------------------------------------------------------------------------



 



     3.5 Anti-Dilution Provisions.
     (a) If after the date of this Agreement, the Class A Units shall be changed
or proposed to be changed into a different number or class of units by reason of
the occurrence of any reclassification, recapitalization, split-up, combination,
exchange of shares or similar readjustment, or a unit dividend thereon shall be
paid, appropriate proportional adjustments shall be made to the Class B Units,
as determined by the Board in good faith. Notwithstanding the foregoing, no
repurchase of Class A Units for fair value (as determined by the Board in good
faith) shall require any adjustment under this Section 3.5(a).
     (b) If the Partnership issues any additional Class A Units for less than
fair value (other than in a transaction or arrangement described in
Section 3.5(a), as to which this Section 3.5(b) shall not apply), then if the
holders of at least 75% of the Applicable Class B Units outstanding at the time
of such issuance object in writing to such issuance within five business days
after written notice of such issuance is given to the holders of the Applicable
Class B Units, appropriate proportional adjustments shall made to the Class B
Units, as determined by the Board in good faith. For purposes of the preceding
sentence, the fair value of any Class A Units being issued shall be determined
by the Board in good faith; provided, however, that in connection with any
transaction in which all of the Class A Units are being issued to members of the
Company (or Affiliates thereof), if the holders of at least 75% of the
Applicable Class B Units outstanding at the time of such issuance object in
writing to the Board’s determination of fair value within five business days
after written notice of such issuance is given to the holders of the Applicable
Class B Units, the fair value of such Class A Units shall be determined in the
same manner as the “Class A Unit Value”, except that for these purposes all
references to “Executive” in the definition thereof shall be deemed to be
references to “the holders of the Applicable Class B Units (as a group), acting
at the direction of the holders of at least a majority of the Applicable Class B
Units outstanding at such time”. The fair value of any property contributed to
the Partnership in respect of the issuance of any Class A Units shall be as
determined by the Board in good faith; provided, however, that in the event that
the Partnership shall issue any additional Class A Units in respect of the
contribution to the Partnership of any MLP Common Units, the value of such MLP
Common Units shall be deemed to equal the closing price of such MLP Common Units
on the date of such contribution. No dispute or determination of fair value
under this Section 3.5(b) shall delay the issuance of any additional Class A
Units, it being agreed that the adjustment, if any, necessitated by the
resolution of such dispute or determination of fair value shall be made
retroactive to the date of issuance of such additional Class A Units.
Notwithstanding anything in this Agreement to the contrary, this Section 3.5(b)
shall not apply from and after consummation of a GP IPO.
     (c) Prior to consummation of a GP IPO, if the Partnership proposes to issue
any partnership interests or other equity securities other than (i) additional
Class B Units (up to an aggregate number of outstanding Class B Units (including
the Class B Units issued pursuant to this Agreement) that does not exceed the
number of Class B Units authorized in the Partnership Agreement as in effect on
the date hereof; provided that the foregoing limitation shall not apply to
additional Class B Units issued pursuant to Section 3.5(a)), (ii) additional
Class A Units issued in accordance with Section 3.5(b) or (iii) partnership
interests or other equity securities with such rights, powers and preferences as
shall be determined by the Board to be issued in connection

-12-



--------------------------------------------------------------------------------



 



with a GP IPO; provided that in the case of this clause (iii) the Class A Units
and Class B Units are diluted proportionately (based on relative distributions)
by such additional partnership interests or other equity securities, it shall
first give written notice of such proposed issuance to the holders of the
Applicable Class B Units then outstanding. If the holders of at least 75% of
such Applicable Class B Units object in writing to such issuance within five
business days after such notice is given, then the Partnership shall not issue
such partnership interests or equity securities unless a substantially
contemporaneous pro-rata increase in the Restricted Units, Earned Units and
Vested Units, if any, is made (as determined in good faith by the Board). In the
absence of such objection, no such increase shall be required. Notwithstanding
anything in this Agreement to the contrary, this Section 3.5(c) shall not apply
from and after consummation of a GP IPO.
     3.6 Drag-Along Provisions.
     (a) Prior to a GP IPO, in the event of a sale of all or substantially all
of the assets or equity of the Partnership in a bona fide arms’ length
transaction, then the Board shall have the right to require Executive to
transfer all of his Earned Units and Vested Units (including any Granted Units
that vest pursuant to Section 2.2(c) hereof) in such transaction in exchange for
consideration per transferred Class B Unit that is equal to the Conversion
Factor times the consideration to be received per Class A Unit in such
transaction.
     (b) Following a GP IPO, in the event of a sale of all or substantially all
of the assets or equity of the IPO Entity, then the Board shall have the right
to require Executive to transfer all of his Vested Units (including any Granted
Units that vest pursuant to Section 2.2(c) hereof) in such transaction in
exchange for consideration per transferred Class B Unit that is equal to the
Conversion Factor times the consideration to be received per IPO Entity Class A
Unit in such transaction.
     (c) In connection with any transfer required pursuant to this Section 3.6,
Executive shall deliver the certificates representing his Class B Units duly
endorsed or accompanied by written instruments of transfer, in form and
substance reasonably satisfactory to the Board, free and clear of any liens,
together with any other documents reasonably required to be executed in
connection with such transaction, as directed by the Board.
     (d) Class B Units subject to this Section 3.6 will be included in a
proposed sale pursuant hereto and be subject to any agreement with the purchaser
in such transaction relating thereto, on the same terms and subject to the same
conditions applicable to the Class A Units or IPO Entity Class A Units, as the
case may be. Such terms and conditions shall be determined in the sole
discretion of the Board, and shall include (i) the consideration to be paid
(including without limitation the form and the aggregate amount thereof) and
(ii) the provision of information, representations, warranties, covenants and
requisite indemnifications; provided, however, that Executive shall not be
required to make any representations and warranties, other than those relating
specifically to Executive’s execution and delivery of any transaction agreement
(including absence of conflicts), and title to the Class B Units, and any
indemnification provided by Executive shall be on a several, not joint, basis
and shall be based on (and shall not exceed) Executive’s pro rata share of the
aggregate consideration paid in such

-13-



--------------------------------------------------------------------------------



 



transaction. For purposes of this Section 3.6 “Executive” includes any Permitted
Transferee (as defined in the Partnership Agreement).
ARTICLE 4
GENERAL PROVISIONS
     4.1 Notices. For purposes of this Agreement, notices and all other
communications provided for herein shall be given in the same manner as
indicated in the Partnership Agreement.
     4.2 Employment Relationship. For purposes of this Agreement (including
Exhibit A attached hereto), Executive shall be considered to be in the
employment of the Partnership as long as Executive remains an employee of an
Affiliate of the Partnership. Without limiting the scope of the preceding
sentence, it is expressly provided that Executive shall be considered to have
terminated employment with the Partnership at the time the entity or other
organization that employs Executive is no longer an Affiliate of the
Partnership. Any question as to whether and when there has been a termination of
such employment or association, and the cause of such termination, shall be
determined by the Board and its determination shall be final.
     4.3 Entire Agreement; Amendment. This Agreement and the Partnership
Agreement constitute the entire agreement, and supersede all previous agreements
and discussions relating to the same or similar subject matters between
Executive and the Partnership or any Affiliate and constitute the entire
agreement between Executive and the Partnership and any Affiliate with respect
to the subject matter of this Agreement. Without limiting the scope of the
preceding sentence, except for this Agreement and the Partnership Agreement, all
prior and contemporaneous understandings and agreements, if any, among the
parties hereto relating to the subject matter hereof are hereby null and void
and of no further force and effect. Except as provided below, any modification
of this Agreement shall be effective only if it is in writing and signed by both
Executive and the Partnership as authorized by the Board. Notwithstanding the
foregoing, the Partnership may unilaterally amend this Agreement in any manner
that the Board determines in good faith is necessary or advisable to facilitate
the consummation of a GP IPO, such amendment to become effective on the fifth
business day after the day on which notice thereof is given to the holders of
the Applicable Class B Units then outstanding, unless prior to such fifth
business day, the holders of at least 75% of such Applicable Class B Units
object in writing to such amendment, in which case such proposed amendment shall
not become effective; provided, however, that the holders of the Applicable
Class B Units shall not be entitled to object to any such amendment (and such
amendment shall automatically become effective regardless of any purported
objection by the holders of the Applicable Class B Units) if (i) all Other
Class B Restricted Unit Agreements are amended in substantially the same way,
(ii) the Class A Units and Class B Units are diluted proportionately (based on
relative distributions) by any partnership interests or other equity securities
issued to Persons (other than members of the Company (or Affiliates thereof)) in
connection therewith and (iii) immediately after giving effect to the GP IPO,
the economic interest in the Partnership or its successor or assign or (or the
entity the securities or equity interests of which the Class B Units are
converted into or exchanged for) represented by the Class B Units (and/or any
securities or equity interests into which such Class B Units are converted or
exchanged) is not diluted by any partnership interests or other equity
securities issued to members of the Company (or any Affiliate thereof) in
connection therewith.

-14-



--------------------------------------------------------------------------------



 



For the avoidance of doubt, notwithstanding anything in this Agreement to the
contrary, in the event of a GP IPO, the Board shall be entitled (but not
required) to make such adjustments as the Board shall determine in good faith to
be equitable, including without limitation causing all or a portion of the
Class B Units not to be converted into or exchanged for similar equity interests
in the IPO Entity, and to remain outstanding as Class B Units of the
Partnership. Notwithstanding anything in this Agreement to the contrary, if the
Board determines that (i) the provisions of section 409A of the Code apply to
this Agreement or the Class B Units and that the terms of this Agreement or such
units do not, in whole or in part, satisfy the requirements of such section, or
(ii) any provision of this Agreement or the effect or operation thereof would
produce material adverse tax consequences to Executive, then the Partnership, in
the sole discretion of the Board, may unilaterally modify this Agreement in such
manner as the Board deems appropriate to comply with such section 409A and any
regulations or guidance issued thereunder or to mitigate or avoid such adverse
tax consequences..
     4.4 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Partnership and all permitted transferees of
any Transfer made in compliance with Exhibit A and other persons lawfully
claiming under Executive.
     4.5 Governing Law. This Agreement is governed by and shall be construed in
accordance with the laws of the State of Delaware, excluding any
conflict-of-laws rule or principle that might refer the governance or the
construction of this Agreement to the laws of another jurisdiction. If any
provision of this Agreement or the application thereof to any person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by law.
     4.6 Injunctive Relief. Executive acknowledges that a remedy at law for any
breach or attempted breach of this Agreement will be inadequate, agrees that the
Partnership may be entitled to specific performance and injunctive and other
equitable relief to be implemented by a court of competent jurisdiction in case
of any such breach or attempted breach, and further agrees to waive any
requirement for the securing or purchasing of any bond in connection with the
obtaining of any such injunctive or any other equitable relief. Executive agrees
that the Partnership’s right to injunctive relief will be in addition to any
other rights the Partnership may have.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
for all purposes as of the Grant Date.

              PLAINS AAP, L.P., by its general partner,
PLAINS ALL AMERICAN GP LLC
 
       
 
  By:    
 
 
 
 
  Name: Tim Moore
 
  Title: Vice President
 
       
 
  EXECUTIVE          
 
   
 

-15-



--------------------------------------------------------------------------------



 



EXHIBIT A TO
RESTRICTED UNITS AGREEMENT

-16-



--------------------------------------------------------------------------------



 



PROVISIONS RELATING TO TRANSFERS;
CALL OPTIONS; AND CONVERSIONS
     Capitalized terms used in this Exhibit that are not defined in this Exhibit
shall have the meaning assigned to such terms in the Restricted Units Agreement
to which this Exhibit is attached (the “Agreement”). Unless the context requires
otherwise, all references in this Exhibit to Sections refer to the Sections of
this Exhibit.
     1. No Transfers. Executive may not Transfer all or any portion of the
Restricted Units or any Earned Units, and any attempted Transfer shall be, and
is hereby declared, null and void for all purposes; provided, however that
Executive shall be entitled to Transfer any Earned Units to a Permitted
Transferee (as defined in the Partnership Agreement), by will or the laws of
descent and distribution, provided that any such permitted Transfer shall be
made in accordance with, and subject to, Section 7.3 of the Partnership
Agreement. In addition to the other restrictions set forth herein, each
Restricted Unit, Earned Unit and Vested Unit shall be subject to the
restrictions on Transfer (as defined in the Partnership Agreement) set forth in
the Partnership Agreement.
     2. Partnership Call Option. Upon the occurrence of a Call Event, the
Partnership, at its option (exercisable at any time during the 60-day period
following the date of such Call Event or, if later, five business days after
receipt of certification of the Closest Value from the Appraiser under clause
(v) of the definition of “Call Value”), may (but the Partnership shall have no
obligation to) purchase all (or any portion elected by the Partnership in its
sole discretion) of the Earned Units held by Executive (or by Executive’s
estate), for a purchase price per Earned Unit equal to (i) 50% of the Call
Value, if the Call Event occurs before January 1, 2013, and (ii) 75% of such
Call Value if the Call Event occurs after December 31, 2012 and before
January 1, 2016. If the Partnership wishes to exercise the Call Option granted
herein, it must provide written notice within such 60-day period (or, if later,
such five business day period) to Executive (or his estate) specifying the
number of such Earned Units it elects to purchase. Within 10 days after the
exercise of the Call Option by the Partnership or, if later, within five
business days after receipt of certification of the Closest Value from the
Appraiser under clause (v) of the definition of “Call Value,” the Executive (or
estate) shall deliver the certificates, if any, representing the applicable
Earned Units to the Partnership, duly endorsed and together with appropriate
assignment and transfer instruments, free and clear of all adverse charges,
liens, claims and encumbrances, in consideration for the purchase price
specified above paid in the form of a single, lump sum cash payment from the
Partnership. Delivery of the Earned Units and related transfer and assignment
instruments by the holder shall constitute a representation to the Partnership
that such Earned Units are free and clear of all adverse charges, liens, claims
and encumbrances. If the Partnership does not timely exercise its Call Option,
the Earned Units shall become Vested Units at the end of the period for
exercising the

 



--------------------------------------------------------------------------------



 



Call Option (and, in any event, no later than 120 days after the Call Event so
long as, in the event that the Class A Unit Value is to be determined by an
Appraiser pursuant to the definition of Call Value, the Executive has not failed
to meet any of the deadlines applicable to the Executive as part of such
determination process) and shall cease to be subject to this Call Option.

  3.   Executive Elective Exchange of Vested Units for IPO Entity Class A Units.

               If at any time after December 31, 2015 the IPO Entity Class A
Units are publicly-traded, the Executive may, upon written notice to the
Company, request to exchange his Vested Units for IPO Entity Class A Units. The
Company will use commercially reasonable efforts to cause such exchange to
occur. The number of IPO Entity Class A Units the Executive shall receive upon
such exchange shall be determined by the Board in good faith based on the
Conversion Factor as applied to the number of Vested Units being exchanged, with
any fractional IPO Entity Class A Unit resulting being rounded down.

  4.   Unit Legend.

               (a) In addition to any other legend that may be required by law,
each certificate, if any, for Restricted Units and Earned Units shall bear a
legend in substantially the following form:
THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE (AND IN SUCH CASE, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE PARTNERSHIP SHALL HAVE BEEN DELIVERED TO
THE PARTNERSHIP TO THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE
REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS). THE
UNITS REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL
RESTRICTIONS ON TRANSFER AS SET FORTH IN THE RESTRICTED UNITS AGREEMENT DATED AS
OF AUGUST 29, 2007, AS AMENDED OR RESTATED FROM TIME TO TIME, COPIES OF WHICH
MAY BE OBTAINED UPON REQUEST FROM THE PARTNERSHIP. THE UNITS REPRESENTED BY THIS
CERTIFICATE ARE ALSO SUBJECT

 



--------------------------------------------------------------------------------



 



UNDER CERTAIN CIRCUMSTANCES TO MANDATORY TRANSFER AS SET FORTH IN THE RESTRICTED
UNITS AGREEMENT DATED AS OF AUGUST 29, 2007, AS AMENDED OR RESTATED FROM TIME TO
TIME, COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE PARTNERSHIP.
               (b) In addition to any other legend that may be required by law,
each certificate, if any, for Vested Units shall bear a legend in substantially
the following form:
THE UNITS REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS, AND MAY NOT BE OFFERED OR SOLD UNLESS THEY HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE (AND IN SUCH CASE, AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE PARTNERSHIP SHALL HAVE BEEN DELIVERED TO
THE PARTNERSHIP TO THE EFFECT THAT SUCH OFFER OR SALE IS NOT REQUIRED TO BE
REGISTERED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS). THE
UNITS REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT UNDER CERTAIN
CIRCUMSTANCES TO MANDATORY TRANSFER AS SET FORTH IN THE RESTRICTED UNITS
AGREEMENT DATED AS OF AUGUST 29, 2007, AS AMENDED OR RESTATED FROM TIME TO TIME,
COPIES OF WHICH MAY BE OBTAINED UPON REQUEST FROM THE PARTNERSHIP.

 